UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL KOTAY GRAHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00267-JAB-1)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,      Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Carl Kotay Graham, Appellant Pro Se. Lisa Blue Boggs, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl Kotay Graham appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)   (2006).       We   have   reviewed    the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          United States v. Graham, No. 1:06-cr-

00267-JAB-1 (M.D.N.C. Jan. 31, 2011).             We deny Graham’s motion

to hold his appeal in abeyance and to appoint counsel.                         We

dispense    with   oral    argument     because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2